Filed 9/14/20 P. v. Mariscal CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION FIVE

THE PEOPLE,                                                           B302525

          Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA149858)
          v.

JOSE MARISCAL,

          Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Curtis B. Rappe, Judge. Dismissed.


     William J. Capriola, under appointment by the Court of
Appeal, for Defendant and Appellant.


          No appearance for Plaintiff and Respondent.


                                   ______________________


     In 1997, a jury convicted Mariscal of three counts of
attempted premeditated murder, and found true that he
personally used a firearm, and inflicted great bodily injury in the
commission of each count. The trial court sentenced him to three
consecutive terms of life with the possibility of parole plus 39
years and ordered him to pay a $10,000 restitution fine.
       In April 2018, Mariscal filed a motion in the trial court
requesting reduction of the $10,000 fine. He argued the fine was
excessive and unauthorized, and his trial counsel had rendered
ineffective assistance by failing to raise an objection based on his
inability to pay the fine. The court summarily denied the motion.
       In July 2019, Mariscal filed a petition for writ of habeas
corpus in the trial court seeking a hearing on his ability to pay
the restitution fine. He argued the imposition of the fine without
a hearing on his ability to pay violated his right to due process
under People v. Dueñas (2019) 30 Cal. App. 5th 1157. The District
Attorney argued the habeas petition should be denied because
Mariscal had waived his right to an ability to pay hearing by
failing to raise the issue at sentencing. The court denied the
petition.
       Mariscal appealed the order and this court appointed
counsel to represent him. After examining the record, counsel
filed an opening brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 that raised no issues. On June 18, 2020, we sent
Mariscal a letter advising he could personally submit a
supplemental brief within 30 days. We received no response.
       We have examined the record and are satisfied Mariscal’s
attorney on appeal has complied with the responsibilities of
counsel and no arguable issue exists. (Wende, supra, 25 Cal.3d at
p. 441.) No appeal lies from an order denying a petition for writ
of habeas corpus. (Briggs v. Brown (2017) 3 Cal. 5th 808, 836 [“A
petitioner currently has no right to appeal from a superior court




                                 2
denial of habeas corpus relief. Instead, review is obtained by
filing a new habeas corpus petition in a higher court.”].)
                         DISPOSITION
       The appeal is dismissed.



                                          RUBIN, P. J.
WE CONCUR:




            MOOR, J.




            KIM, J.




                                3